         20-23276-rdd        Doc 27     Filed 05/27/21 Entered 05/27/21 17:20:02                  Notice of
                                        Possible Dividends Pg 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                              300 Quarropas Street
                                              White Plains, NY 10601


IN RE: Air Kool Mechanical Contracting Inc.                CASE NO.: 20−23276−rdd

Social Security/Taxpayer ID/Employer ID/Other Nos.:        CHAPTER: 7
13−4102560
                                                           TRUSTEE:

                                                           Marianne T. O'Toole
                                                           Marianne T. O'Toole, As Trustee
                                                           2 Depot Plaza
                                                           Suite 2 E
                                                           Bedford Hills, NY 10507

                                                           Telephone: 914−232−1511




                       NOTICE OF POSSIBLE PAYMENT OF DIVIDENDS
                           AND OF LAST DATE TO FILE CLAIMS



        To the creditors of the above named debtor:

        As a result of the administration of the debtor's estate, a dividend to creditors now appears possible. You are
        hereby advised of the opportunity to file a claim in order to share in any distribution. A creditor must file a
        Proof of Claim whether or not the debt is included in the list of creditors filed by the debtor.

        The Proof of Claim must be filed on or before August 30, 2021.

        Please take further notice that if you have a Proof of Claim on file or one has been filed on your behalf, do
        not file again.

        A Proof of Claim form has not been included with this notice but one is available online at
        www.uscourts.gov and on the court's website, www.nysb.uscourts.gov. All Proofs of Claim must be filed
        electronically on the Court's website or mailed to the court at the above address.




Dated: May 27, 2021                                        Vito Genna
                                                           Clerk of the Court
